IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                         :                       NO. 477
                               :
PUBLIC ACCESS POLICY OF THE    :                       JUDICIAL ADMINISTRATION
UNIFIED JUDICIAL SYSTEM OF     :
PENNSYLVANIA: CASE RECORDS OF :                        DOCKET
THE APPELLATE AND TRIAL COURTS :
                               :


                                          ORDER

PER CURIAM

       AND NOW, this 6th day of January, 2017, upon the recommendation of the
Administrative Office of Pennsylvania Courts, the Public Access Policy of the Unified
Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts
having been published for public comment before adoption at 45 Pa.B. 661 (February 7,
2015):

         It is ORDERED that:

         1) The Policy is approved in the attached form.

         2) The Administrative Office of Pennsylvania Courts shall publish the Policy,
            accompanying Explanatory Report and chart entitled Limits on Public Access
            to Unified Judicial System Case Records of the Appellate and Trial Courts on
            the Unified Judicial System’s website.

         3) Every court and custodian’s office, as defined in the Policy, shall continuously
            make available for public inspection a copy of the Policy in appropriate
            physical locations as well as on their website.

         4) The continued necessity of existing local rules concerning topics addressed
            by the Policy shall be reviewed by the President Judge or his or her designee
            in light of the adoption of the Policy.

         5) A local rule deemed necessary by the President Judge or his or her designee,
            and not inconsistent with the Policy, shall be submitted to the Administrative
            Office of Pennsylvania Courts for review no later than July 1, 2017.
      6) Any local rule governing topics addressed by the Policy that is not reviewed
         by the Administrative Office of Pennsylvania Courts or adopted in accordance
         with Pa.R.J.A. No. 103(c) shall be vacated effective January 6, 2018.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
Policy shall be effective January 6, 2018.




                                         -2-